DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims[ 1-4 , 6-9 and 11-14 and 16-19]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Samadani (US. 2019/0370946) in view of  Brunner (US. 2011/0292246).


Re Claim 1, Samadani  discloses an electronic device (see fig. 1) comprising: a camera module (see 34 fig. 1)e a display (see 14 fig. 1); a processor operatively connected to the camera module and the display (see 12 fig. 1); and a memory operatively connected to the processor (see ¶¶0014 and 0016, Control circuitry 12 may be configured to perform these operations using hardware (e.g., dedicated hardware such as integrated circuits and thin-film circuits) and/or software (e.g., volatile random-access memory (NVRAM), one or more hard drives (e.g., magnetic drives or solid state drives), wherein the memory stores instructions which, when executed, cause the processor to: acquire original image frames through the camera module (see step 102, fig. 6 and ¶ 0044,  At step 102, control circuitry 12 (e.g., tone mapping engine 24 and/or other code running on device 10) may extract metadata from the image captured in step 100),  At step 104, control circuitry 12 (e.g., tone mapping engine 24 and/or other code running on device 10) may determine appropriate tone mapping parameters for the image based on the extracted metadata. This may include, for example, applying the mapping algorithm built in step 84 of FIG. 5, which maps metadata to tone mapping parameters based on user preference data), and while performing of the dynamic-tone-mapping-based recording, generate second preview image frames by performing dynamic-tone-mapping processing to first preview image frames acquired after a time point at which the input is received, and display the generated second preview image frames on the display (see steps 104, 108 and 110 fig. 6 and ¶0047If desired, the tone mapping operations of step 108 may also include mapping content color values to display color values according to a tone mapping curve defined by tone mapping parameters determined in step 104).

 Samadani doesn’t seem to explicitly disclose display, on the display, first preview image frames corresponding to the acquired original image frames.
 
Nonetheless in the same field of endeavor Brunner discloses an image processing device as Samadani (see Brunner   fig. 3). Brunner further discloses display, on the display (see 210 fig. 3, preview screen), first preview image frames corresponding to the acquired original image frames (see figs. 2-3 and ¶¶0028 to 0029, various exemplary image histograms (300/302/304/306) for an outdoor scene 200 are illustrated).

  Hence it would have been obvious to one of ordinary skill in the art  to have been motivated to modify Samadani  before the effective filling date of the claimed invention  by the teachings Brunner since this would allow to view a current image while or before performing tone mapping and  making the device more user friendly.

Re Claim 2,  Samadani as modified further discloses , wherein the memory further stores instructions which, when executed, cause the processor to: generate a recorded image frame by converting each of the acquired original image frames, analyze each of the acquired original image frames or the recorded image frame, generate dynamic-tone-mapping metadata based on a result of the analyzing, and perform the dynamic-tone-mapping-based recording in which the recorded image frame and the generated dynamic-tone-mapping metadata are stored together in the memory (see Samadani 106, 108, 110 fig. 6 and ¶ 0046,  At optional step 106, control circuitry 12 (e.g., tone mapping engine 24 and/or other code running on device 10) may embed 

Re Claim 3, Samadani as modified further discloses, wherein the memory further stores instructions which, when executed, cause the processor to: apply, to the first preview image frames acquired after the time point at which the input is received, most recently generated dynamic-tone-mapping metadata or one of at least one preview-processing data which is stored in the memory and has a non-linear curve shape, to perform the dynamic-tone-mapping processing (see Brunner fig. 11 all steps).

Re Claim 4, Samadani as modified further discloses, wherein the memory further stores instructions which, when executed, cause the processor to: select preview-processing data to be applied to each of the first preview image frames after the time point at which the input is received, based on a selection by a user or image-capturing environment information of the electronic device when a plurality of preview-processing data exist (see  Brunner fig. 11 all steps and ¶ 0047, one embodiment of a process for determining an adjusted image brightness histogram distribution and generating an appropriate tone mapping curve to be applied to a subsequently captured image is shown).

Re Claim 6,   Samadani as modified further discloses, wherein the at least one preview-processing data is added or updated through learning (see Samadani   fig. 5 all steps).

Re Claim 7, Samadani as modified further discloses, wherein the memory further stores an instruction which, when executed, causes the processor to: control a brightness of the display when the first preview image frames or the generated second preview image frames are displayed (see for example Samadani ¶0022, For example, each pixel 36 may include, red, green, and blue subpixels or subpixels of different colors. By varying the relative intensity of light emitted by each subpixel in a pixel, pixel output color can be adjusted. The color cast (white point) of each pixel can be adjusted by modifying the gain associated with each subpixel).

Re Claim 8, Samadani as modified further discloses, wherein the instruction configured to control the brightness of the display further causes the processor to: fix the brightness of the display based on a designated brightness or a designated scale ratio of brightness, analyze each of the first preview image frames and adjust the brightness of the display to a brightness determined based on a result of the analyzing, or adjust the brightness of the display to a brightness determined based on most recently generated first dynamic-tone-mapping metadata (see Samadani ¶0015, control circuitry 12 may be used in determining pixel luminance levels that are to be used in displaying content for a user. Pixel luminance levels may be based, for example, on metadata associated with the content that is being displayed, ambient light conditions, user-adjusted display brightness settings, statistical information associated with content that is being displayed, and display characteristics).

Re Claim 9, Samadani as modified further discloses wherein the instruction configured to control the brightness of the display further causes the processor to: adjust a brightness of an entire area of the display to the designated brightness, the designated scale ratio of brightness, or Samadani ¶ 0015, For example, control circuitry 12 may be used in determining pixel luminance levels that are to be used in displaying content for a user).


Re Claim 11, Claim 11 has substantially same limitation as claim 1 above   thus analyzed and rejected by same reasoning.

Re Claim 12, Claim 12 has substantially same limitation as claim 2 above   thus analyzed and rejected by same reasoning.


Re Claim 13, Claim 13 has substantially same limitation as claim 3 above   thus analyzed and rejected by same reasoning.


Re Claim 14, Claim 14 has substantially same limitation as claim 4 above   thus analyzed and rejected by same reasoning.


Re Claim 16, Claim 16 has substantially same limitation as claim 7 above   thus analyzed and rejected by same reasoning.


Re Claim 17, Samadani as modified further discloses, wherein the controlling of brightness of the display comprises: adjusting a brightness of an entire area of the display based on the designated brightness, the designated scale ratio of brightness, or the determined brightness; or 12 may be used in determining pixel luminance levels that are to be used in displaying content for a user. Pixel luminance levels may be based, for example, on metadata associated with the content that is being displayed, ambient light conditions, user-adjusted display brightness settings, statistical information associated with content that is being displayed, and display characteristics).


Re Claim 18, Samadani as modified further discloses, wherein the controlling of brightness of the display comprises: adjusting a brightness of an entire area of the display based on the designated brightness, the designated scale ratio of brightness, or the determined brightness; or dividing the display into a plurality of areas and adjusting a brightness of each of the areas of the display (see Samadani ¶ 0015, For example, control circuitry 12 may be used in determining pixel luminance levels that are to be used in displaying content for a user)

Re Claim 19, Samadani discloses  an electronic device  (see 10 fig. 1) comprising: a camera module (see 34 fig. 1); a display (see 14 fig. 1); a processor operatively connected to the camera module and the display (12 and 14 fig. 1); and a memory operatively connected to the processor (see ¶¶0014 and 0016, Control circuitry 12 may be configured to perform these operations using hardware (e.g., dedicated hardware such as integrated circuits and thin-film circuits) and/or volatile random-access memory (NVRAM), one or more hard drives (e.g., magnetic drives or solid state drives), wherein the memory stores instructions which, when executed, cause the processor to: reception of a first user input enabling a function of dynamic-tone-mapping-based recording or a second user input for requesting the dynamic-tone-mapping-based recording, adjust a brightness of the display based on at least one of a designated brightness, a designated scale ratio of brightness, static-tone-mapping information, or a result of analysis of a preview image frame after a time point at which the first user input is received (see 16 fig. 1,  steps 104, 108 and 110 fig. 6 and ¶¶ 0016 and 0047, If desired, the tone mapping operations of step 108 may also include mapping content color values to display color values according to a tone mapping curve defined by tone mapping parameters determined in step 104).


Samadani doesn’t seem to explicitly disclose display, on the display, preview image frames corresponding to original image frames acquired through the camera module.
 


  Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Samadani before the effective filling date of the claimed invention by the teachings Brunner since this would allow to view a current image while or before performing tone mapping and making the device more user friendly.
.

4. Claim [10]   is/are rejected under 35 U.S.C. 103 as being unpatentable over Samadani (US. 2019/0370946) in view of  Brunner (US. 2011/0292246) and  Park (US. 2018/0139429).


Re Claim 10, Samadani as modified by Brunner (combination) discloses everything but, wherein the instruction configured to control the brightness of the display further causes the processor to: divide the display into a plurality of areas and adjust a brightness of each of the areas of the display.

 Nonetheless in the same field of endeavor Park discloses an image processing apparatus as the combination (see Park   fig. 8). Park further discloses instruction configured to control the brightness of the display further causes the processor to: divide the display into a plurality of 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of   Park since this would allow to improve color reproduction of an image displayed on a display dive.
Allowable Subject Matter
5. Claims [5, 15 and 20] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                             Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Benini (US. 2018/0181794) discloses: wherein the memory stores additional instructions for execution by the processor that, when executed by the processor, cause a brightness of the display screen to be adjusted based on a detected light level.  In ¶ 0082.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698